Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
    day of September 2013, by and between Interactive Data Corporation, a
Delaware corporation (the “Company”), and Stephen Daffron (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Employee and to enter into this Agreement
embodying the terms of such employment, and Employee desires to enter into this
Agreement and to accept such employment, subject to the terms and provisions of
this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

 

  1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 hereof, and
(iii) any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein,
including, without limitations, any rights with respect to equity awards of the
Parent or the Company, as applicable.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.

(d) “Base Salary” shall mean the salary provided for in Section 4(a) hereof or
any increased salary granted to Employee pursuant to Section 4(a) hereof.

(e) “Board” shall mean the Board of Directors of the Parent.

(f) “Cause” shall mean (i) Employee’s willful or intentional failure (except
where due to a Disability), neglect, or refusal to perform in any material
respect Employee’s duties and responsibilities of Employee’s position, (ii) any
willful or intentional act of Employee that has the effect of injuring the
business of any member of the Company Group in any material respect,
(iii) Employee’s conviction of, or plea of guilty or no contest to, a felony,
(iv) the commission by Employee of an act of fraud or embezzlement against of
any member of the Company Group, or (v) Employee’s material breach of this
Agreement or breach of the Non-Interference Agreement.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(h) “Company” shall have the meaning set forth in the preamble hereto.



--------------------------------------------------------------------------------

(i) “Company Group” shall mean the Parent together with any direct or indirect
subsidiaries of the Parent.

(j) “Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group.

(k) “Delay Period” shall have the meaning set forth in Section 13 hereof.

(l) “Disability” shall mean any physical or mental disability or infirmity of
Employee that has prevented the performance of Employee’s duties for a period of
(i) one hundred twenty (120) consecutive days or (ii) one hundred eighty
(180) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Employee’s Disability upon which
Employee and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and the Employee. In the event the
Company and the Employee cannot mutually agree upon a physician, each will
select one physician and the two selected physicians will mutually select a
third physician who will determine the existence, extent or potential of the
Disability. The determination of any such physician shall be final and
conclusive for all purposes of this Agreement and any equity arrangements
between you and the Company or Parent, as applicable.

(m) “Effective Date” shall mean September 20, 2013.

(n) “Employee” shall have the meaning set forth in the preamble hereto.

(o) “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s title, duties, or responsibilities as President and
Chief Executive Officer of the Company, (ii) the failure of the Company to pay
Base Salary or Annual Bonus to the extent it is obligated to so under this
Agreement, (iii) the failure by the Company to allow Employee to participate in
the employee benefit plans generally available from time to time to senior
executives of the Company, (iv) the Company requiring Employee’s principal place
of employment be at an office more than forty (40) miles from its current
location on Church Street in New York, New York; provided, that it is understood
that Employee will be required to travel in the course of performing his duties
hereunder and that such required travel will not constitute “Good Reason”
hereunder, (v) any other material breach of a provision of this Agreement by the
Company (other than a provision that is covered by clause (i), (ii), (iii) or
(iv) above), or (vi) failure of any successor to all or substantially all of the
business and/or assets of the Company to assume this Agreement. Employee
acknowledges and agrees that Employee’s exclusive remedy in the event of any
breach of this Agreement shall be to assert Good Reason pursuant to the terms
and conditions of Section 8(e) hereof. Notwithstanding the foregoing, during the
Term, in the event that the Company reasonably believes that Employee may have
engaged in conduct that could constitute Cause hereunder, the Board may, in its
sole and absolute discretion, suspend Employee from performing Employee’s duties
hereunder, and in no event shall any such suspension constitute an event
pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that (x) no such suspension
shall alter the Company’s obligations under this Agreement during such period of
suspension, including, without limitation, the obligations to pay compensation
and provide benefits as contemplated hereunder, and (y) any such suspension will
not exceed fourteen (14) days.

 

-2-



--------------------------------------------------------------------------------

(p) “Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
A.

(q) “Parent” shall mean Igloo Holding Corporation, a Delaware corporation.

(r) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(s) “Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company upon the advice of counsel to reflect changes in law).

(t) “Severance Benefits” shall have the meaning set forth in Section 8(g)
hereof.

(u) “Severance Term” shall mean the twelve (12) month period following
Employee’s termination by the Company without Cause (other than by reason of
death or Disability) or by Employee for Good Reason.

(v) “Term” shall mean the period specified in Section 2 hereof.

 

  2. Acceptance and Term.

The Company agrees to employ Employee, and Employee agrees to serve the Company,
on the terms and conditions set forth herein. The Term of this Agreement shall
commence on the Effective Date and continue thereafter until terminated in
accordance with, and subject to the provisions of, Section 8 hereof.

 

  3. Position, Duties, and Responsibilities.

(a) Position, Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as the President and Chief Executive Officer of the Company
(together with such other position or positions consistent with Employee’s title
as the Board shall specify from time to time) and shall have such duties and
responsibilities commensurate with such title. Employee also agrees to serve as
an officer and/or director of the Company and any other member of the Company
Group (including the Parent) to the extent requested by the Board, in each case
without additional compensation. During any period of time that Employee serves
as a member of the Board, Employee shall recuse himself from any determinations
to be made under this Agreement or otherwise relating to Employee’s compensation
and benefits hereunder.

(b) Performance. Employee shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company or any other member of the Company Group,

 

-3-



--------------------------------------------------------------------------------

(y) interferes with the proper and efficient performance of Employee’s duties
for the Company, or (z) interferes with Employee’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Employee from (i) serving, with the prior written consent of the Board,
as a member of the boards of directors or advisory boards (or their equivalents
in the case of a non-corporate entity) of non-competing businesses and
charitable organizations, (ii) engaging in charitable activities and community
affairs (including serving on charitable boards), (iii) managing Employee’s
personal investments and affairs, (iv) continuing to serve in an adjunct role on
the West Point faculty in a manner consistent with past practice, and
(v) continuing to serve on the supervisory board of Red Hat; provided, however,
that the activities set out in clauses (i)—(v) above shall be limited by
Employee so as not to materially interfere, individually or in the aggregate,
with the performance of Employee’s duties and responsibilities hereunder.

 

  4. Compensation.

During the Term, Employee shall be entitled to the following compensation:

(a) Base Salary. Employee shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of not less than
$600,000, with increases, if any, as may be approved in writing by the
Compensation Committee.

(b) Annual Bonus. Employee shall be eligible for an annual incentive bonus award
determined by the Compensation Committee in respect of each fiscal year during
the Term (the “Annual Bonus”). The target Annual Bonus for each fiscal year
shall be 100% of Base Salary, with the actual Annual Bonus payable being based
upon the level of achievement of annual Company and individual performance
objectives for such fiscal year, as determined by the Compensation Committee and
communicated to Employee, and shall otherwise be subject to the terms and
conditions of the annual bonus plan adopted by the Compensation Committee, if
any, under which annual bonuses are payable to senior executives of the Company,
as in effect from time to time. Employee’s Annual Bonus for 2013 shall be
prorated based on the number of days worked in that year. The Annual Bonus shall
be paid to Employee at the same time as annual bonuses are generally payable to
other senior executives of the Company subject to Employee’s continuous
employment through the payment date, except as specified in Section 8(b), (d),
and (e).

(c) Company Equity.

(i) On or as soon as practicable following the date that the Parent receives its
pending third-party valuation report (the “Valuation Report”), subject to the
terms and conditions of the Parent’s 2010 Stock Incentive Plan, as amended (the
“Incentive Plan”), the Parent shall grant Executive 20,000,000 Options (as
defined in the Plan), subject to the Option Grant Notice and Agreement attached
hereto as Exhibit C, with an exercise price equal to the fair market value per
share on the date of grant (such amount to be determined by the Compensation
Committee based upon the Valuation Report) (the “Fair Market Value”). If the
Valuation Report is not received by the Parent within ninety (90) days from the
Effective Date, Fair Market Value shall be the “Fair Market Value” per share
determined by the Compensation Committee in its most recent determination
occurring prior to the Effective Date.

 

-4-



--------------------------------------------------------------------------------

(ii) On or as soon as practicable following the date the Parent receives the
Valuation Report, Executive shall subscribe for, and shall purchase shares of
Parent common stock, subject to the terms and conditions of the Subscription
Agreement attached hereto as Exhibit D, at a per share purchase price equal to
the Fair Market Value.

 

  5. Employee Benefits.

During the Term, Employee shall be entitled to participate in health, insurance,
retirement, and other perquisites and benefits (including with respect to
indemnification and coverage under the Company’s D&O insurance policy) generally
provided to senior executives of the Company. Employee shall also be entitled to
the same number of holidays, vacation days, and sick days, as well as any other
benefits, in each case as are generally allowed senior executives of the Company
in accordance with the Company policy as in effect from time to time. Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing Employee notice, and the right to do so is expressly reserved.

 

  6. Key-Man Insurance.

At any time during the Term, the Company shall have the right to insure the life
of Employee for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Employee shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Employee by any such documents.

 

  7. Reimbursement of Business Expenses.

During the Term, the Company shall pay (or promptly reimburse Employee) for
documented, out-of-pocket expenses reasonably incurred by Employee in the course
of performing his duties and responsibilities hereunder, which are consistent
with the Company’s policies in effect from time to time with respect to business
expenses, subject to the Company’s requirements with respect to reporting of
such expenses.

 

  8. Termination of Employment.

(a) General. The Term shall terminate upon the earliest to occur of
(i) Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Employee with or without Good Reason. Upon any termination of Employee’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Employee, Employee shall resign from
any and all directorships, committee memberships, and any other positions
Employee holds with the Company or any other member of the Company Group.
Notwithstanding anything in this Section 8 to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Employee has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h),

 

-5-



--------------------------------------------------------------------------------

at which time such nonqualified deferred compensation (calculated as of the date
of Employee’s termination of employment hereunder) shall be paid (or commence to
be paid) to Employee on the schedule set forth in this Section 8 as if Employee
had undergone such termination of employment (under the same circumstances) on
the date of Employee’s ultimate “separation from service.”

(b) Termination Due to Death or Disability. Employee’s employment shall
terminate automatically upon Employee’s death. The Company may terminate
Employee’s employment immediately upon the occurrence and during the
continuation of, a Disability, such termination to be effective upon Employee’s
receipt of written notice of such termination from the Board. Upon Employee’s
death or in the event that Employee’s employment is terminated due to Employee’s
Disability, Employee or Employee’s estate or beneficiaries, as the case may be,
shall be entitled to:

(i) The Accrued Obligations; and

(ii) Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2 1⁄2 months following the last day of the
fiscal year in which such termination occurred; and

(iii) Provided that applicable performance targets are achieved for the fiscal
year in which such termination occurs (with any individual and/or non-financial
performance targets being disregarded for such purpose), a pro rata Annual Bonus
for such fiscal year, based on the number of days elapsed from the commencement
of such fiscal year through the date of such termination, which amount shall be
paid at such time annual bonuses are paid to other senior executives of the
Company, but in no event later than the date that is 2 1⁄2 months following the
last day of the fiscal year in which such termination occurred.

Following Employee’s death or a termination of Employee’s employment by reason
of a Disability, except as set forth in this Section 8(b), Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.

(c) Termination by the Company with Cause.

(i) The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination from the
Board; provided, however, that with respect to any Cause termination relying on
clause (i), (ii), or (v) of the definition of Cause set forth in Section 1(f)
hereof, to the extent that such act or acts or failure or failures to act are
curable, Employee shall be given not less than ten (10) days’ written notice by
the Board of the Company’s intention to terminate him with Cause, such notice to
state in detail the particular act or acts or failure or failures to act that
constitute the grounds on which the proposed termination with Cause is based,
and such termination shall be effective at the expiration of such ten (10) day
notice period unless Employee has fully cured such act or acts or failure or
failures to act that give rise to Cause during such period.

 

-6-



--------------------------------------------------------------------------------

(ii) In the event that the Company terminates Employee’s employment with Cause,
Employee shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment with Cause, except as set forth in this
Section 8(c)(ii), Employee shall have no further rights to any compensation or
any other benefits under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination from the Board. In the event that
Employee’s employment is terminated by the Company without Cause (other than due
to death or Disability), Employee shall be entitled to:

(i) The Accrued Obligations;

(ii) Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2 1⁄2 months following the last day of the
fiscal year in which such termination occurred;

(iii) Continued payment of Base Salary during the Severance Term, payable in
accordance with the Company’s regular payroll practices;

(iv) An amount equal to the “applicable percentage” of the monthly COBRA premium
cost that Employee (and Employee’s covered dependents) would be required to pay
to continue to participate in the Company’s health plans during the Severance
Term, if they elected coverage (determined based on the COBRA premiums in effect
as of the date of termination), payable in substantially equal monthly
installments during the Severance Term; provided, that the payments pursuant to
this clause (iv) shall cease earlier than the expiration of the Severance Term
in the event that Employee becomes eligible to receive any health benefits,
including through a spouse’s employer, during the Severance Term. The
“applicable percentage” shall be the percentage of Employee’s (and Employee’s
covered dependents’) premium costs that the Company was required to pay
(including through customary deductions from Employee’s paycheck) to participate
in the Company’s health plans as of the date of termination; and

(v) Provided that applicable targets are achieved for the fiscal year in which
such termination occurs (with any individual and/or non-financial performance
targets being disregarded for such purpose), a pro rata Annual Bonus for such
fiscal year, based on the number of days elapsed from the commencement of such
fiscal year through the date of such termination, which amount shall be paid at
such time annual bonuses are paid to other senior executives of the Company, but
in no event later than the date that is 2 1⁄2 months following the last day of
the fiscal year in which such termination occurred.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv) and (v) above shall immediately terminate, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee materially breaches any provision of

 

-7-



--------------------------------------------------------------------------------

the Non-Interference Agreement. Following such termination of Employee’s
employment by the Company without Cause, except as set forth in this
Section 8(d), Employee shall have no further rights to any compensation or any
other benefits under this Agreement. For the avoidance of doubt, Employee’s sole
and exclusive remedy upon a termination of employment by the Company without
Cause shall be receipt of the Accrued Obligations and the Severance Benefits.

(e) Termination by Employee with Good Reason. Employee may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of his knowledge of the occurrence of such event. During
such thirty (30) day notice period, the Company shall have a cure right (if
curable), and if not cured within such period, Employee’s termination will be
effective upon the expiration of such cure period, and Employee shall be
entitled to the same payments and benefits as provided in Section 8(d) hereof
for a termination by the Company without Cause, subject to the same conditions
on payment and benefits as described in Section 8(d) hereof. Following such
termination of Employee’s employment by Employee with Good Reason, except as set
forth in this Section 8(e), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Employee’s sole and exclusive remedy upon a termination of employment
with Good Reason shall be receipt of the Accrued Obligations and the Severance
Benefits.

(f) Termination by Employee without Good Reason. Employee may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations. In the event of termination of Employee’s employment under
this Section 8(f), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Employee without Good
Reason. Following such termination of Employee’s employment by Employee without
Good Reason, except as set forth in this Section 8(f), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.

(g) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to subsection (b), (d), or
(e) of this Section 8 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Employee’s execution, delivery
to the Company, and non-revocation of the Release of Claims (and the expiration
of any revocation period contained in such Release of Claims) within sixty
(60) days following the date of Employee’s termination of employment hereunder.
If Employee fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty
(60) day period, or timely revokes Employee’s acceptance of such release
following its execution, Employee shall not be entitled to any of the Severance
Benefits. Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to the sixtieth (60th) day following the date of Employee’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any

 

-8-



--------------------------------------------------------------------------------

remaining Severance Benefits shall thereafter be provided to Employee according
to the applicable payment schedule described above. For the avoidance of doubt,
in the event of a termination due to Employee’s death or Disability, Employee’s
obligations herein to execute and not revoke the Release of Claims may be
satisfied on Employee’s behalf by his estate or a Person having legal power of
attorney over his affairs.

 

  9. Non-Interference Agreement.

As a condition of, and prior to commencement of, Employee’s employment with the
Company, Employee shall have executed and delivered to the Company the
Non-Interference Agreement.

 

  10. Representations and Warranties of Employee.

Employee represents and warrants to the Company that—

(a) Employee is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by Employee of any agreement to which he is a party
or by which he may be bound;

(b) Employee has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which Employee is or may be
bound; and

(c) in connection with his employment with the Company, Employee will not use
any confidential or proprietary information Employee may have obtained in
connection with employment with any prior employer.

 

  11. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments.

 

  12. Set Off; Mitigation.

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off or recoupment of
amounts owed by Employee to any member of the Company Group; provided, however,
that to the extent any amount so subject to set-off or recoupment is payable in
installments hereunder, such set-off or recoupment shall not modify the
applicable payment date of any installment, and to the extent an obligation
cannot be satisfied by reduction of a single installment payment, any portion
not satisfied shall remain an outstanding obligation of Employee and shall be
applied to the next

 

-9-



--------------------------------------------------------------------------------

installment only at such time the installment is otherwise payable pursuant to
the specified payment schedule. Employee shall not be required to mitigate the
amount of any payment provided pursuant to this Agreement by seeking other
employment or otherwise, and except as provided in Section 8(d)(iv) hereof, the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Employee’s other employment or
otherwise.

 

  13. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary—

(a) Any payment otherwise required to be made hereunder to Employee at any date
as a result of the termination of Employee’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Employee shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Parent or any other
member of the Company Group (including, without limitation, the Company) be
liable for any additional tax, interest, or penalties that may be imposed on
Employee as a result of Section 409A of the Code or any damages for failing to
comply with Section 409A of the Code (other than for withholding obligations or
other obligations applicable to employers, if any, under Section 409A of the
Code).

 

  14. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other

 

-10-



--------------------------------------------------------------------------------

than another financially responsible member of the Company Group) without
Employee’s prior written consent (which shall not be unreasonably withheld,
delayed, or conditioned); provided, however, that in the event of a sale of all
or substantially all of the assets of the Company or any direct or indirect
division or subsidiary thereof to which the Employee’s employment primarily
relates, the Company may provide that this Agreement will be assigned to, and
assumed by, the acquiror of such assets, it being agreed that in such
circumstances, Employee’s consent will not be required in connection therewith.

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all amounts then payable to Employee hereunder shall be paid in accordance with
the terms of this Agreement to Employee’s devisee, legatee, or other designee,
or if there be no such designee, to Employee’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 14(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Employee any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement.

 

  15. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

  16. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

  17. Governing Law and Jurisdiction.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES

 

-11-



--------------------------------------------------------------------------------

DISTRICT COURT FOR DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN DELAWARE, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES
NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION OF THIS AGREEMENT,
THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

  18. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

(b) Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

  19. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

  20. Entire Agreement.

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Employee. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

  21. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

-12-



--------------------------------------------------------------------------------

  22. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

*            *             *

[Signatures to appear on the following page.]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

INTERACTIVE DATA CORPORATION

/s/ Mason Slaine

By:   Mason Slaine Title:   President and Chief Executive Officer FOR PURPOSES
OF SECTION 4(C) ONLY: IGLOO HOLDINGS CORPORATION

/s/ Mason Slaine

By:   Mason Slaine Title:   Executive Chairman and President EMPLOYEE

/s/ Stephen Daffron

Stephen Daffron



--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated September     , 2013, with Interactive Data Corporation
(my “Employment Agreement”)), and other good and valuable consideration, I,
Stephen Daffron, for and on behalf of myself and my heirs, administrators,
executors, and assigns, effective as of the date on which this release becomes
effective pursuant to its terms, do fully and forever release, remise, and
discharge each of the Company, the Parent, and each of their respective direct
and indirect subsidiaries and affiliates, together with their respective
officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever, arising out
of or attributable to my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, or sexual orientation. This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family Medical Leave
Act, and the Equal Pay Act, each as may be amended from time to time, and all
other federal, state, and local laws, the common law, and any other purported
restriction on an employer’s right to terminate the employment of employees.

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time, or by applicable law.

I expressly acknowledge and agree that I—

 

  •   Am able to read the language, and understand the meaning and effect, of
this Release;



--------------------------------------------------------------------------------

  •   Have no physical or mental impairment of any kind that has interfered with
my ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

  •   Am specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;

 

  •   Acknowledge that, but for my execution of this Release, I would not be
entitled to the Severance Benefits;

 

  •   Understand that, by entering into this Release, I do not waive rights or
claims under ADEA that may arise after the date I execute this Release;

 

  •   Had or could have had [twenty-one (21)][forty-five (45)]1 days from the
date of my termination of employment (the “Release Expiration Date”) in which to
review and consider this Release, and that if I execute this Release prior to
the Release Expiration Date, I have voluntarily and knowingly waived the
remainder of the review period;

 

  •   Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;

 

  •   Was advised to consult with my attorney regarding the terms and effect of
this Release; and

 

  •   Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age discrimination under ADEA
or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”); provided, however, that if the
EEOC were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and Section 8 of my
Employment Agreement will control as the exclusive remedy and full settlement of
all such claims by me.

 

1 To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).

 

-2-



--------------------------------------------------------------------------------

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Financial Officer. To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh
(7th) calendar day following the execution of this Release. Provided that the
Release is executed and I do not revoke it during the Revocation Period, the
eighth (8th) day following the date on which this Release is executed shall be
its effective date. I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF DELAWARE, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN DELAWARE, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES
NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION OF THIS RELEASE,
THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR
VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS RELEASE. EACH PARTY TO THIS RELEASE ALSO HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER
OR IN CONNECTION WITH THIS RELEASE.

 

-3-



--------------------------------------------------------------------------------

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

/s/ Stephen Daffron

Stephen Daffron Date: 12 Sep 2013

 

-4-



--------------------------------------------------------------------------------

Exhibit C

OPTION GRANT NOTICE AND AGREEMENT



--------------------------------------------------------------------------------

Exhibit D

SUBSCRIPTION AGREEMENT